Title: From Thomas Jefferson to Albert Gallatin, 24 December 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                                          
                            Th:J. to mr Gallatin
                      
                     Dec. 24. 05
                            
                        

                     The inclosed bond is signed by mr Maury the father, who I have no doubt is worth the 10,000 D. therein named. he owns a valuable tra[ct of] land on which he lives, well improved as a farm, & a considerable number of negroes: and I question if he owes 10. Dollars in the world, having always been one of the most prudent & cautious men.
                  
                     
                  
               